Citation Nr: 0616505	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-13 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine injury.

2.  Entitlement to service connection for residuals of a 
lumbar spine injury.

3.  Entitlement to service connection for a gastrointestinal 
(GI) disorder, as secondary to medication prescribed for 
spine disabilities.

4.  Entitlement to service connection for a psychiatric 
condition, as secondary to pain associated with spine 
disabilities.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
February 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in July 2004.  A transcript of this hearing has been 
associated with the claims file.

This case was remanded for further development in February 
2005.  The requested development having been completed, the 
case is now again before the Board.


FINDINGS OF FACT

1.  The probative medical evidence does not show that the 
currently diagnosed cervical spine disability is the result 
of the veteran's active service or has been manifested to a 
compensable degree within the one-year presumptive period.

2.  The probative medical evidence does not show that the 
currently diagnosed lumbar spine disability is the result of 
the veteran's active service or has been manifested to a 
compensable degree within the one-year presumptive period.

3.  The veteran is not service-connected for a spine 
disability, thus the currently diagnosed GI disability cannot 
be found to be the result of a treatment prescribed for a 
service-connected spine disability.  

4.  The veteran is not service-connected for a spine 
disability, thus the currently diagnosed depression cannot be 
found to be the result of pain arising from a service-
connected spine disability.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred as a result 
of active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103 and 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.655 (2005).

2.  A lumbar spine disability was not incurred as a result of 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103 and 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.655 (2005).

3.  A GI disorder was not incurred as secondary to a service 
connected spine disability.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103 and 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310, 3.655 (2005).

4.  A psychiatric disorder was not incurred as secondary to a 
service-connected spine disorder.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103 and 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.655 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. Under 38 U.S.C.A. § 
5103(a), VA must notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence that VA will seek to 
provide, and which information and evidence the claimant is 
expected to provide. Under 38 C.F.R. § 3.159, VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim.

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
holding that the VCAA notice requirements must also include a 
provision pertaining to the rating of the disability and the 
effective date of the award. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.

In the present case, the RO sent the appellant a VCAA letter 
concerning the issue of service connection in February 2001, 
which was prior to the initial decision in this case.  This 
letter contained notice of the evidence required to prevail 
in his claim, namely medical evidence reflecting current 
diagnosis, evidence of an inservice injury, and medical 
evidence reflecting that the currently diagnosed disabilities 
were etiologically related to the inservice injury or 
disease, or that they were diagnosed within a year following 
discharge from active service.  Additional letters were 
provided to the veteran in November 2001, in which he was 
advised that his service medical records were missing, and in 
November 2005, at which time he was advised of the need to 
appear for scheduled VA examination and that failure to do so 
could result in the denial of his claim.  See 38 C.F.R. 
§ 3.655.  The appellant was informed that VA would obtain 
service medical records, VA records, and records of other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtain the records on his behalf.  
The letters notified the appellant that additional evidence 
was needed and requested that he provide it or notify the RO 
where it could be obtained.

The actions of the RO ensured that the veteran had the 
opportunity to submit additional argument and evidence, which 
he did, and to address the issues at a hearing, which he did 
before a hearing officer sitting at the RO in March 2002 and 
February 2003, and before the undersigned Veterans Law Judge 
in July 2004.  In addition, this case was remanded for 
further development, as noted above.  However, the veteran 
failed to show for VA examination, despite having been 
informed of the consequences of doing so.  

As for content of the notice, the letters substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

Although the notice did not include any provision for 
effective date or disability evaluation, should the benefits 
sought be granted, the issue is moot as the claims are herein 
denied.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Under the duty to assist, 38 C.F.R. § 
3.159(c)(4), VA will provide a medical examination or procure 
an opinion if such is necessary to decide the claim.  As 
noted above, the case was remanded to afford the veteran a VA 
examination, to include procuring opinions as to the etiology 
of his currently manifested disabilities.  He declined to 
report for these VA examinations.  However, the Board 
observes that the RO obtained identified treatment records, 
including SSA records and private treatment records, which 
were considered with the rest of the evidence in the claims 
folder in considering whether or not service connection could 
be granted.  Moreover, the Board observes that the veteran's 
service medical records were apparently destroyed in the 1973 
fire at NPRC.  Accordingly, the RO made attempts to 
reconstruct these records, requesting that NPRC separate 
inquiries from the medical facilities at which the veteran 
testified he was treated including the infirmary associated 
with his assigned unit in boot camp, the 3rd RTBN, MCR Dep, 
San Diego, California, health facilities associated with El 
Toro Naval Air Station, and Long Beach Naval Hospital.  The 
NPRC completed the requested search but was unable to find 
any further records.  However, NPRC was able to determine 
that all records associated with treatment at the infirmary 
would have been associated with the service medical records 
filed under the veteran's identification number.  No 
additional records were found, but a copy of the veteran's 
medical evaluation board report was forwarded along with his 
service personnel records.  X-rays conducted would have been 
retained for five years, then destroyed.  A search for the 
veteran's name on the roster for Long Beach Naval Hospital 
found no entries for 1969 or 1970.  Finally, a search for 
treatment records at El Toro Naval Air Station medical 
facilities revealed only the records pertaining to the 
veteran's medical evaluation board.  These records concerned 
his asthma and made no mention of treatment, diagnoses, or 
findings of the claimed disabilities.  Nothing else was found 
to be available.  Notwithstanding, for reasons discussed 
below, the Board observes that the missing service medical 
records are not dispositive of the veteran's claims.

The veteran has not provided notice of any other additional 
evidence to obtain.  Thus, the Board concludes that the duty-
to-assist provisions were met.

Service Connection

The veteran seeks entitlement to service connection for the 
residuals of injury to his cervical and lumbar spine on a 
direct basis.  He also seeks entitlement to service 
connection for GI and psychiatric disorders as secondary to 
the medication prescribed to treat his spine conditions and 
as the consequence of long-term chronic pain he has suffered 
as a result of his spine conditions, respectively.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.  In Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc), the U.S. Court of Appeals for Veterans Claims 
(hereinafter Court) held that secondary service connection, 
as defined by 38 C.F.R. § 3.310(a), requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability. 

Direct Service Connection:  Cervical and Lumbar Spine 
Disabilities

In the present case, the medical evidence reflects that the 
veteran is diagnosed with cervical and lumbar spine 
disabilities including degenerative joint disease of the 
cervical and lumbar spine, degenerative arthritis of the 
cervical spine, facet hypertrophy at C3-C4 and C4-C5 with 
neural foramina stenosis and narrowing the cervical spine 
canal, and degenerative disc disease in the lumbar spine at 
L4-L5, L5-S1.  

Service medical records, as noted above, are incomplete and 
were noted to have been destroyed in the 1973 fire at NPRC.  
However, the Board observes that the veteran testified and 
submitted sworn statements that he sustained injury to his 
cervical and lumbar spine during his active service in two 
incidents.  In the first, the veteran testified that he 
slipped when getting out of his rack the first day of boot 
camp and fell, striking his lower back and back of the head 
on the lower rack.  In the second, he testified that he was 
moving empty pallets when another marine struck his load, 
causing the pallets to fall.  He bruised his chest and 
sustained injury to his lower back.  The Board finds the 
veteran's testimony to be credible.

Even assuming, without finding, that the veteran did injure 
his neck and lower back as described, this does not solve the 
essential problem in this case.  The essential problem is 
that the evidence does not present medical evidence of a 
nexus, or link, between such injury and the veteran's 
currently diagnosed cervical and lumbar disabilities.

The first medical evidence of any complaints, findings, 
diagnoses or treatment for a back disability is a reference 
to treatment in September 1973 by the veteran's treatment 
physician, Fred E. Feller, M.D., in a January 1975 statement.  
Dr. Feller stated that he examined the veteran in September 
1973 for complaints of pain in the left lower back and hip.  
X-rays then showed a marked narrowing of L4-L5 and a pars 
interarticularis defect at L5 on the right without evidence 
of recent trauma.  The physician diagnosed disc disease at 
the L4-L5 interval.  This is more than three years after the 
veteran's discharge from active service and two years beyond 
the one-year presumptive period.  No opinion as to the 
etiology was proffered, and the physician did not reference 
any inservice injury or trauma.  Thereafter, treatment 
records dated in December 1974 show the veteran was treated 
for an on-the-job injury occurring in November 1974.  The 
diagnosis was subacute lumbosacral strain in combination with 
pre-existing congenital abnormality of L4, L5, and S1.  
Again, there records do not mention the inservice injury.  In 
fact, it is not until 1989 that records show the veteran 
reported a history of lower back pain or treatment from 
service (in 1969).  By this time, the records show the 
veteran had been involved in two motor vehicle accidents, in 
1979 or 1980, and 1985.  He was involved in a third motor 
vehicle accident in 1990.  

The Board observes that in March 1994 a physician, Michael S. 
Gorby, M.D., clarified the veteran's lower back disability, 
stating that previous interpretations of clinical findings 
reading post-surgical changes was a misinterpretation.  
Rather, the extensive sclerosis exhibited along L4-L5 
interspace was more consistent with prior injury with slight 
slippage of the L4 vertebrae on the L5 vertebrae.  In this 
examination, Dr. Gorby referenced the 1969 inservice injury.  
A private evaluation dated in November 1998 also referenced 
the 1969 injury and noted that the veteran reported he was 
told at the time of this injury that he had a diagnosis of 
pars interarticular at L5.  This evaluation further records 
the veteran's reported history of steroid injections in 1970.

The Board observes that Dr. Gorby's opinion appears to be 
based solely on a history as given by the veteran.  There is 
nothing in the opinion to indicate that Dr. Gorby made an 
independent review of the entire record, to include available 
service medical records; records from Dr. Felder who treated 
the veteran in 1973 and, per the veteran's testimony, from 
childhood to well after his discharge from active service; or 
records from the work related accident in 1974 or the 
multiple motor vehicle accidents in 1979 or 1980, 1985 and 
1990 that the veteran had by that time sustained.  Similarly, 
the 1998 private evaluation shows review of records only from 
1992, which post-dates the multiple post-service incidents 
noted above.  There are no records showing that the veteran 
was treated with steroid injections in 1970.  As above noted, 
the earliest evidence of medical treatment present in the 
claims file is the 1975 statement proffered by Dr. Felder, 
which references treatment for the lower back in 1973.  Given 
the particular circumstances of this case and the multiple 
intervening back injuries the veteran sustained post-service, 
Dr. Gorby's statement, inasmuch as it could be construed as 
an opinion linking the veteran's current conditions to active 
service, simply is not probative.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional); see also Miller 
v. West, 11 Vet. App. 345, 348 (1998) (Further, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (In addition, 
an examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed); Black v. Brown, 5 Vet. App. 177, 180 (1995) (Also, 
a medical opinion is inadequate when unsupported by clinical 
evidence).

Given the circumstances of this case, the Board remanded the 
veteran's claim in February 2004 for the specific purpose of 
according the veteran an examination and to obtain an opinion 
as to the etiology of his currently manifested cervical and 
lumbar spine disabilities.  The veteran declined to report, 
despite being advised that to do so could result in the 
denial of his claim under 38 C.F.R. § 3.655.  Medical 
evidence that could have been used to support the veteran's 
claim could not thus be obtained.  

The Board reminds the veteran that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

There is no other evidence, medical findings, or medical 
opinions of record establishing that the veteran's currently 
diagnosed cervical and lumbar spine disabilities had their 
onset during the veteran's active service or within the one-
year presumptive period following discharge, or are the 
result of active service or any incident therein.  The Board 
carefully reviewed the entire record, including the veteran's 
testimony and written statements.  His statements, however, 
cannot be competent evidence of a nexus between the claimed 
conditions and his active service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Absent medical evidence of 
a causal link between the currently diagnosed cervical and 
lumbar disabilities and the veteran's active service, the 
Board finds the claims must be denied.

After review of the record, the Board finds that the 
preponderance of the evidence is against service connection 
for the residuals of cervical and lumbar spine injuries.  
Accordingly, service connection is therefore denied.

Secondary Service Connection:  GI and Psychiatric Disorders

As noted above, the veteran is also seeking service 
connection for GI as secondary to the medications prescribed 
for his spine disabilities, and a psychiatric condition, 
depression, as secondary to chronic pain that has resulted 
from his spine disabilities.  At his February 2003 hearing, 
the veteran clarified that he was claiming service connection 
for these disabilities only on the theory of secondary 
service connection.  Since these issues were adjudicated as 
secondary service connection issues, the decision will be 
limited to a consideration of these issues on a secondary 
basis.  

Medical evidence present in the claims file establishes that 
the veteran has a history of GI bleed as the result of 
prescribed medications.  These records reflect current 
diagnoses of intermittent anemia and diverticulosis.  
Moreover, these records reveal he is diagnosed with 
depression that was found to be the result of long term pain 
associated with his spine problems.

As service connection for the residuals of injury to the 
cervical and lumbar spine is denied.  Service connection 
cannot therefore be granted on a secondary basis for these 
conditions.  See 38 C.F.R. § 3.310.  Accordingly, secondary 
service connection is therefore denied.


ORDER

Service connection for residuals of a cervical spine injury 
is denied.

Service connection for residuals of a lumbar spine injury is 
denied.

Service connection for a GI disorder, as secondary to 
medication prescribed for spine disabilities, is denied.

Service connection for a psychiatric condition, as secondary 
to pain associated with spine disabilities, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


